DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Reasons for Allowance
Claims 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…switching an electrical current conducted in each sub-path with a respective circuit breaker in the sub-path, with each circuit breaker having an actuation voltage set based on an actual current conducted by the circuit breaker and the hierarchy stage; and successively increasing a value of a tripping current of the circuit breakers in each hierarchy stage from the load side toward a supply side, wherein the value of the tripping current is set by a voltage value of the actuation voltage.”

Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…successively increasing a value of a tripping current of the circuit breakers in each hierarchy stage from the load side toward a supply side, wherein the value of the tripping current is set by a voltage value of the 

Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…switching an electrical current conducted in each sub-path with a respective circuit breaker in the sub-path with each circuit breaker having an actuation voltage set based on a setpoint value for a forward voltage the circuit breaker; successively increasing a value of a tripping current of the circuit breakers in each hierarchy stage from the load side toward a supply side, wherein the value of the tripping current is set by a voltage value of the actuation voltage; and comparing the forward voltage to a stored threshold value.”

Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a circuit breaker connected in each sub-path with a respective toad and constructed to switch an electrical current conducted in each sub-path, with each circuit breaker having an actuation voltage set based on an actual current conducted by the circuit breaker and the hierarchy stage, and a controller connected to the circuit breakers and configured to successively increase a value of a 

Claim 22 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a circuit breaker connected in each sub-path with a respective load and constructed to switch an electrical current conducted in each sub-path, with each circuit breaker having an actuation voltage set based on setpoint value for a forward voltage the circuit breaker and the hierarchy stage, and a controller connected to the circuit breakers and configured to successively increase a value of a tripping current of the circuit breakers in each hierarchy stage from the toad side toward a supply side, wherein the value of the tripping current is set by a voltage value of the actuation voltage.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839